                                                                                U.S. DISTRICT COURT
                                                                            NORTHERN DISTRICT OF TEXAS
                                                                                      FILED
                      IN THE UNITED STATES DISTRICT OURT
                           NORTHERN DISTRICT OF TEXA                                APR 1 8 2019
                               FORT WORTH DIVISION

                                                                             CLERK, U.S. DISTRICT COURT
SYBIL EHNINGER,                                   §                            By
                                                                                          bcputy
                                                  §



                                                                                                          I
              Plaintiff,                          §
                                                  §
vs.                                               §   NO. 4:19-CV-104-A
                                                  §                                                       l'
PNC BANK N.A., ET AL.,                            §
                                                  §
              Defendants.                         §


                            MEMORANDUM OPINION AND ORDER

      Came on for consideration the motions of defendants, PNC

Bank N.A., and Roundpoint Mortgage Servicing Corporation, to

dismiss. The court, having considered the motions, the responses

of plaintiff, Sybil Ehninger, the record, and applicable

authorities, finds that the motions should be granted.

                                                 I.

                                    Plaintiff's Claims

      On February 5, 2019, plaintiff filed her complaint in this

action. 1 Doc.' 1. As it did not appear that the court had subject

matter jurisdiction, by order signed March 8, 2019, the court

ordered plaintiff to file an amended complaint or face dismissal

of the action without further notice. Doc. 5.




      'The document was titled "Bill for Declaratory Relief."

      'The "Doe._" reference is to the number of the item on the docket in this action.
        On March 12, 2019, plaintiff filed what purports to be her

amended complaint, titled "Amended Bill for Declaratory Relief."

Doc. 7. The amended complaint mostly duplicates the original with

an added paragraph alleging diversity of citizenship between

plaintiff and defendants. The amended complaint,                                like the

original, seeks only declaratory relief and does not assert any

underlying claims. Moreover, the declarations sought do not make

any sense. The amended complaint recites that plaintiff, acting

through two different notaries, mailed a number of letters to

defendants, who failed to respond. Some or all of the letters

appear to have been attached as exhibits to the original

complaint. The exhibits are wholly frivolous and nonsensical.

Doc. 1, Exs. A-D. The alleged failure of defendants to respond to

the nonsensical documents is ,apparently the basis for the

lawsuit. 3

                                                   II.

                                   Grounds of the Motions

        Defendants assert that plaintiff has failed to state any

plausible claims against them.




        3
        Plaintiff is not a stranger to frivolous filings. See Misc. No.4: 18-MC-013-A, In re Sybil-Joy
Ehninger-High.

                                                    2
                                  III.

                    Applicable Pleading Principles

     Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. 8(a) (2),    "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)     (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662, 679   (2009)   ("While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.").

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556


                                   3
U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .         [is]   a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense."    Id.

     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims. Scanlan v. Tex. A&M Univ., 343 F.3d

533, 536 (5th Cir. 2003). The court may also refer to matters of

public record. Davis v. Bayless, 70 F.3d 367, 372 n.3       (5th Cir.

1995); Cinel v. Connick, 15 F.3d 1338, 1343 n.6       (5th Cir. 1994).

This includes taking notice of pending judicial proceedings.

Patterson v. Mobil Oil Corp., 335 F.3d 476, 481 n.1 (5th Cir.

2003). And, it includes taking notice of governmental websites.

Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457       (5th Cir.

2005); Coleman v. Dretke, 409 F. 3d 665, 667      (5th Cir. 2005).




                                     4
                                                  IV.

                                              Analysis

        But for defendants' motions, the court would have no idea

about the facts underlying this action. Plaintiff has not pleaded
                                                                  4
any facts to support any cause of action.                             Plaintiff refers to

Chapter 37 of the Texas Civil Practice and Remedies Code, which

is known as the Texas Uniform Declaratory Judgments Act,                                     (the

•Act"). However, the Act is a procedural, rather than

substantive, provision and does not apply in federal court.

Camacho v. Texas Workforce Comm'n, 445 F.3d 407                               (5th Cir. 2006);

Utica Lloyds of Tex. v. Mitchell, 138 F.3d 208, 210                                  (5th Cir.

1998). A request for declaratory judgment under state law is

considered as a claim under the federal Declaratory Judgment Act,

28 U.S.C.       §   2201. Vestal v. Federal Nat'l Mortgage Ass'n, No. H-

16-3628, 2017 WL 4217165, at *3                     (S.D. Tex. Sept. 20, 2017).

        For declaratory relief to be appropriate, there must be some

case or controversy before the court. Aetna Life Ins. Co. v.

Haworth, 300 U.S. 227, 239-41 (1937); Bauer v. Texas, 341 F.3d

352, 358       (5th Cir. 2003). That is, a request for declaratory




        4
         The amended complaint references requests for debt validation under the Fair Debt Collection
Practices Act, 15 U.S.C. § 1601 et seq. [sic]. Doc. 7, passim. However, no facts are pleaded to show that
either defendant is a debt collector thereunder. Mortgage lenders are not debt collectors. Williams v.
Countrywide Home Loans, Inc., 504 F. Supp. 2d 176, 190 (S.D. Tex. 2007), aff'd, 269 F. App'x 523 (5th
Cir. 2008). And, the activity of foreclosing a lien on properly pursuant to a deed oftrust is not the
collection of a debt. Bittinger v. Wells Fargo Bank N.A., 744 F. Supp. 2d 619, 626 (S.D. Tex. 201 0).

                                                    5
relief is remedial in nature and is dependent upon the assertion

of viable causes of action. Collin Cty. v. Homeowners Ass'n for

Values Essential to Neighborhoods,    915 F.2d 167, 170-71 (5th Cir.

1990). Where, as here, plaintiff has not pleaded a viable cause

of action against either defendant, declaratory relief is not

available. Bell v. Bank of Am. Home Loan Servicing, L.P., No.

4:16-CV-02085, 2012 WL 568755, at *8 (S.D. Tex. Feb. 21, 2012).

                               v.
                              Order

     The court ORDERS that the motions to dismiss be, and are

hereby, granted, and that plaintiff's claims against defendants

be, and are hereby, dismissed with prejudice.

     SIGNED April 18, 2019.                  /
                                            ·/
                                                                1
                                                            I
                                        /


                                                     ct Judge




                                6
